Order entered October 27, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-00208-CV

                          TUNAD ENTERPRISES, INC., Appellant

                                               V.

                       MARTIN PALMA D/B/A LIZ PIZZA, Appellee

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 417-00618-2016

                                           ORDER
       Before the Court is each party’s suggestion of bankruptcy notifying this Court that

appellant has filed for bankruptcy in United States Bankruptcy Court for the Eastern District of

Texas. This automatically suspends further action in this appeal. See TEX. R. APP. P. 8.2.

       Accordingly, we ABATE this appeal. It may be reinstated on prompt motion by any

party complying with Rule 8.3 and specifying what further action, if any, is required from this

Court. See TEX. R. APP. P. 8.3.

                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE